Page, J.
The reward was offered for the return of the property, “ no questions asked.” The reward was not for information that would lead to the arrest or conviction of the thief and the ultimate recovery of the property by the public authorities. A person offering a reward may make his offer subject to any condition that he pleases and a contract arises only upon the performance of the condition. Therefore, when plaintiff proved merely that she gave information that led to the recovery of the property by virtue of criminal proceedings she did not prove facts sufficient to constitute a cause of action, and defendant’s motion to dismiss at the close of the plaintiff’s case should have been granted.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.